Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 1 of 49. PagelD #: 140

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION |

UNITED STATES OF AMERICA, ) SUPERSEDING
) INDICTMENT
Plaintiff,
Vv. JUDGE CHRISTOPHER A. BOYKO
JULIAN AGUIRRE-AGUIRRE,
aka EL CHOCOLATE, aka DOC,
DELMER PERPULY, aka AMIGO,
ULISES PERPULY,
CESAR PERPULY,
LEONARDO BUSTAMANTE, aka
COMPADRE,
PAUL AYALA,
HERMAN L. FLETCHER, aka LEE,
NELSON L. BECTON, aka NELLY,
IRAN HONORE,
TYRONE VICKERS,
ARVIS SPEARS,
KEVIN TWYMON,
DEMOND PROCTOR,
EDWARD PICKETT,
TORREY SWAIN,
DAMIONE LAW,
JEFFREY CHAPPELL, JR.,
ANTHONIE WILLIAMS,  ~
JERMAINE DAVIS,
JERMAINE JONES,

CASE NO.: 1:20-CR-109
Title 21, United States Code,
Sections 841(a)(1), (b)(1)(A),
(b)(1)(B), 843(b), 846
Title 18, United States Code,
Section 1952(a)(3), & 2

Name Nee ne nee eee ee nee nee ree ee aemree eee re ne eee ne Nn eee ne ener Nae eZ See eeee”

Defendants.
COUNT |

(Conspiracy to Distribute and Possess with Intent to Distribute
Controlled Substances, 21 U.S.C. § 846)

The Grand Jury charges:
1. In or around August, 2018, to on or about January 20, 2020, in the Northern

District of Ohio, Eastern Division, and elsewhere, Defendants JULIAN AGUIRRE-AGUIRRE,
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 2 of 49. PagelD #: 141

aka EL CHOCOLATE, aka DOC, DELMER PERPULY, aka AMIGO, ULISES PERPULY,
CESAR PERPULY, LEONARDO BUSTAMANTE, aka COMPADRE, PAUL AYALA,
HERMAN L. FLETCHER, aka LEE , NELSON L. BECTON, aka NELLY, IRAN HONORE,
TYRONE VICKERS, ARVIS SPEARS, KEVIN TWYMON, DEMOND PROCTOR,
EDWARD PICKETT, TORREY SWAIN, DAMIONE LAW, JEFFREY CHAPPELL, JR.,
ANTHONIE WILLIAMS, JERMAINE DAVIS, JERMAINE JONES did knowingly and
intentionally combine, conspire, confederate, and agree to gether and with each other and with
diverse others known and unknown to the Grand J ury, to distribute and possess with intent to
distribute more than 5 kilograms ofa mixture and substance containing a detectable amount of
cocaine, a Schedule II controlled substance, more than 1 kilogram of a mixture and substance

containing a detectable amount of heroin, a Schedule I controlled substance, and more than 400

grams of a mixture and substance containing a detectable amount of fentanyl, a Schedule IT

controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(A).
_ MANNER AND MEANS OF THE CONSPIRACY
2. It was part of the conspiracy that:
| A. JULIAN AGUIRRE-AGUIRRE, aka EL CHOCOLATE, aka DOC, led a
Drug Trafficking Organization (hereinafter referred to as the AGUIRRE DTO), from Mexico
and supplied hundreds of kilograms of cocaine, heroin, and fentanyl, to members of the DTO in

the United States.

B. CESAR PERPULY, DELMER PERPULY, ULISES PERPULY, and
other members of the DTO received shipments of kilogram quantities of cocaine, heroin, and

fentanyl from Mexico in the United States.

 
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 3 of 49. PagelD #: 142

C. CESAR PERPULY, DELMER PERPULY, ULISES PERPULY,
AYALA, and other members of the DTO distributed kilogram quantities of cocaine, heroin, and
fentanyl to members of the DTO in Cleveland, Ohio, New York, New York, Tucson, Arizona,
New Orleans, Louisiana, and Atlanta, Georgia.

D. PAUL AYALA and other members of the DTO transported kilogram
quantities of cocaine, heroin, and fentanyl throughout the United States. |

E. Members of the DTO sent multi-kilogram drug shipments through
domestic shipping carriers to customers throughout the United States.

F, Members of the DTO shipped multi-kilogram drug shipments and drug
proceeds by semi-truck throughout the United States. |

G. CESAR PERPULY and other members of the DTO carried drug proceeds
across the United States/Mexico border.

H. AGUIRRE-AGUIRRE, CESAR PERPULY, DELMER PERPULY,
ULISES PERPULY, and other members of the DTO met in Mexico to coordinate shipments and
logistics for the operation.

I. AGUIRRE-AGUIRRE, CESAR PERPULY, DELMER PERPULY,
ULISES PERPULY, AYALA, and other members of the DTO communicated with each other on
encrypted push-to-talk telephones.

J. Harold Foucha (named but not indicted herein; indicted in Case No. 1:19-
CR-493) received kilogram quantities of cocaine in the Cleveland, Ohio, area and distributed

kilograms of cocaine to HERMAN L. FLETCHER, aka LEE, and others in the Northern District

of Ohio.
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 4 of 49. PagelD #: 143

K. FLETCHER provided kilogram quantities of cocaine to NELSON L.
BECTON, aka NELLY, and ARVIS SPEARS.

L. BECTON distributed cocaine, in kilogram quantities and in lesser
quantities, to customers including TYRONE VICKERS, KEVIN TWYMON, DEMOND
PROCTOR, EDWARD PICKETT, TORREY SWAIN, DAMIONE LAW, JEFFREY
CHAPPELL, JR., ANTHONIE WILLIAMS, JERMAINE DAVIS, and JERMAINE JONES.in
the Northern District of Ohio.

M. — VICKERS, SPEARS, TWYMON, PROCTOR, PICKETT, SWAIN,
LAW, CHAPPELL, JR., WILLIAMS, DAVIS, and JONES redistributed the cocaine to
customers in the Northern District of Ohio.

N. IRAN HONORE collected drug proceeds from FLETCHER and other
members of the DTO. HONORE facilitated wire transfers of drug proceeds to members of the
DTO in Arizona.

oO. Conspirators used telephones to conduct drug trafficking activity by
making and receiving telephone calls and sending and receiving text messages.

P. Conspirators, when using cellular telephones or text messaging to conduct

drug trafficking activity, used slang terms, street terminology, and code words and phrases for

39 66, 33 66

controlled substances such as “coffee,” “zip,

99 66

single,” “border,” “mack marr,” “bath,” “giraffe,”
“Jaf.” “cleats,” “shoes,” “track” and “eight ball” to obscure and disguise the true nature of their

activities and the true meaning of their conversations.
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 5 of 49. PagelD #:144

ACTS IN FURTHERANCE OF THE CONSPIRACY

3, In furtherance thereof, and to effect and conceal the existence of the conspiracy,
the Defendants and others performed acts in the Northern District of Ohio and elsewhere,
including but not limited to the following:

4, On August 29, 2018, at approximately 1:55 p.m., CESAR PERPULY delivered
approximately 11.5 kilograms of fentanyl to an undercover agent (hereinafter referred to as
UCA-1) in Tucson, Arizona.

5. On August 29, 201 8, amember of the AGUIRRE DTO contacted UCA-1 and told
UCA-I1 that there would be a second drug delivery to UCA-1 in Tueson, Arizona. At
approximately 2:30 p.m., a member of the AGUIRRE DTO delivered approximately one
kilogram of heroin to UCA-1.

6. On September 5, 2018, at approximately 12:40 p.m., a member of the DTO
accepted kilograms of purported fentanyl and heroin during a controlled delivery in Bronx, New
York, and paid $20,880 to an undercover agent.

7. On December 4, 2018, DELMER PERPULY flew to Cleveland, Ohio, from
Arizona.

8. On April 26, 2019, at approximately 5:47 p.m., Harold Foucha had a WhatsApp
message conversation with IRAN HONORE, who sent a message stating, “Send the names.”
| Foucha replied, “B[----] S[-----] A[------ ] Arizona. J[----] A[-----] T[----] D[-----] Arizona.
Arizona is the state.” HONORE replied with a photo of the line at the Walmart money center |
and a message that stated, “Boy money center rocking.” |

9. On May 1, 2019, at approximately 2:18 p.m., Foucha and HONORE had a

WhatsApp message conversation. Foucha sent a message stating, “Need y’all to go send money
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 6 of 49. PagelD #: 145

too, find 2 or 3 girls.” HONORE replied, “Ok we gone find them.” Later, Foucha sent a
message stating, “Ok one of y’all send the pic.” Foucha then received a photo of a wire transfer
receipt for $2,500 sent to a person with the initials J.A.T. in Nogales, Arizona.

10. On May 22, 2019, at approximately 5:29 p.m., Foucha and HONORE had a
WhatsApp message conversation. Foucha sent a message stating, “Need 35k, all blues ASAP.
Gon have to grab [money] from L [HERMAN L. FLETCHER, aka LEE] and E. It’s for a taxi.”
HONORE replied, “Ok, I’m gone show her the message I’m dropping tay off home.” Foucha
replied, “Okay I talked to L [FLETCHER] and E, you just gon have to pick up [money] from
them and bring to me ASAP, I have 4 hours.” HONORE asked, “Wya [where you at].” Foucha |
replied, “Toledo. I can meet half way or something.” Later in the conversation, Foucha stated,
“{, [FLETCHER] gon call me and tell me where you can come get from.” Foucha sent a
subsequent message stating, “I’m paying you $500 to handle this quick, smooth and correctly.
And if Tah drive you to Toledo, I’ll give him $400.” Foucha then sent HONORE a message
with an address on Dayton Street and stated “Go get from L [FLETCHER].”

11. On June 3, 2019, an undercover officer (hereinafter referred to as UCA-2) met
CESAR PERPULY to conduct a drug transaction in Tucson, Arizona. During the meeting,
CESAR stated that the DTO distributed kilogram quantities of drugs to Cleveland, Ohio, New
Orleans, Louisiana, and Atlanta, Georgia, by semi-truck. CESAR stated that he was planning on
going to Ohio because “100 bricks [kilograms of drugs]” had just arrived to Ohio. CESAR also
explained that a semi-truck transports the proceeds from the sale of the drugs back to DTO
members in Arizona after it delivers the drugs. During the conversation, CESAR and UCA-2

agreed that UCA-2 would receive five kilograms of heroin. At the end of the meeting, CESAR
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 7 of 49. PagelD #: 146

provided UCA-2 with a half-kilogram of heroin and stated, “I just weighed it, and it should be all
good. It’s, uh, eighteen. Eighteen ounces, right?” |

12. On June 13, 2019, at approximately 1:14 p.m., Foucha and HONORE had a
WhatsApp message conversation. HONORE sent a photo of the front and back of a one dollar
bill. Foucha replied, “Don’t spend it, have to give it to the driver.” HONORE replied, “Ok.”
Foucha sent a message stating, “They calling you,” and a subsequent message saying, “Answer,
he gon call you tiger jr.” HONORE replied, “Ok.” Foucha replied, “Take 800 you already have
200.” Foucha later sent a photo of a Lyft vehicle and a message stating, “Migo [DELMER
PERPULY] Lyft.”

13. On July 2, 2019, UCA-2 met with CESAR PERPULY at a restaurant in Tucson,
Arizona. During the meeting, CESAR PERPULY told UCA-2 that there was a truck containing
“20” kilograms of drugs that was scheduled to leave Tucson, Arizona, at 9:00 p.m. and that the
truck’s destination was Toledo, Ohio. CESAR PERPULY stated that the DTO was receiving “2
to 3 million dollars a week” from Toledo, Ohio.

- 14, On July 2, 2019, after UCA-2 and CESAR PERPULY left the restaurant, they got
into UCA-2’s car and discussed a pending four-kilogram heroin transaction. CESAR PERPULY
took out a tube-shaped objected wrapped in green cellophane and told UCA-2, “It’s the same
- product as last time, bro.” The substance within the cellophane was approximately 700 grams of
heroin. CESAR PERPULY stated that the remaining four kilograms of heroin would be ina
brick shape. CESAR PERPULY stated that he and his brother, DELMER PERPULY, would
drive to Phoenix, Arizona, to retrieve the four kilograms of heroin and bring them back to UCA-

2 in Tucson, Arizona, so that UCA-2 could inspect the heroin. CESAR and UCA-2 then
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 8 of 49. PagelD #: 147

discussed shipping the kilograms of heroin to Chicago, Illinois, where UCA-2 or a purported
drug associate would meet the courier and retrieve the four kilograms of heroin.

15. On July 2, 2019, at approximately 9:33 p.m. MST, UCA2 and CESAR
PERPULY spoke on the telephone. During the conversation, UCA-2 asked why the heroin from -
the day before was 300 grams short of a kilogram. CESAR PERPULY stated that this was the
first time one of his transactions was short and that he normally does not weigh the heroin
because it normally arrives in Tucson, Arizona, from Mexico. CESAR PERPULY stated that he
was going to tell his supplier that that he needed another half to three quarters of heroin to
correct the mistake.

16. OnJuly 14, 2019, at approximately 10:41 p.m., Foucha and HONORE had a
WhatsApp message conversation. Foucha sent a message stating, “Need you to pick up from
LEE [FLETCHER] and bring to me in the am [morning].” HONORE replied, “Ok.”

17. On July 26, 2019, in Nogales, Arizona, two members of the AGUIRRE DTO
loaded a Mercedes cargo van containing twenty kilograms of cocaine for delivery to a Holiday
Inn located in Brookpark, Ohio.

18. On July 27, 2019, at approximately 11:33 a.m., Foucha and HONORE had a
WhatsApp message conversation. Foucha sent HONORE the phone number for FLETCHER
and a message that stated, “Call LEE, he ready.” HONORE replied, “Ok I’m getting dressed.”
Foucha replied, “Ok call him.” At approximately 1:40 p.m., HONORE sent a message to Foucha
stating, “He ain’t answer.” Foucha replied, “Call the number I just sent you and you should have
called when I said call.” HONORE replied, “I called the number you told me call he ain’t
answer. I did call I was driving at the same time.” Foucha then sent a message to F LETCHER

stating, “He trying to call you.” FLETCHER replied, “Talk to him phone went dead.”
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 9 of 49. PagelD #: 148

19. On July 27, 2019, at approximately 2:30 p.m., Foucha arrived at the Holiday Inn
in Brookpark, Ohio, to pick up 20 kilograms of cocaine. |

20. On August 9, 2019, at approximately 2:45 p.m., CESAR PERPULY attempted to
transport $10,788 of drug proceeds from the United States to Mexico at the Nogales Port of
Entry.

21. On August 10, 2019, at approximately 8:56 p.m., NELSON BECTON and
TORREY SWAIN had a conversation on the telephone. BECTON said, “What up, bro?”
SWAIN responded, “What's up with you?” BECTON replied, “I can’t call it, what it do?”
SWAIN then asked, “S--t, hey what you let me get fourteen for [14 ounces of cocaine]?”
BECTON replied, “S--t, tomorrow or something. I’m out the way right now.” SWAIN then
asked, “Alright, for sure though? ‘Cause I’m about to grab the bread [money] right now.”
BECTON then agreed, “Yup, tomorrow.” BECTON then advised, “It’ll be about, uh... . six.”
In an effort to clarify, SWAIN asked, “You said six? In the morning?” BECTON then advised,
“Nah, that’s the ticket [price].” SWAIN then asked, “Uh . . . six, you know what I’m talking
about though?” BECTON responded, “You said fourteen?” SWAIN stated, “No, mma need
fourteen zips [ounces of cocaine] though.” BECTON then said, “Oh, zips!?” and “Set. You can
get them tomorrow, too. They’re going be twelve [$1,200.00] a piece. It’s f--ked up right now,
bro bro,” SWAIN then suggested, “Come on, bro bro, I can get fourteen for fourteen [14 ounces
for $14,000.00]. What the f--k? You could do what you do to it, whatever, just chuck it back up
or something.” BECTON responded by saying, “Yeah, I don’t to all that, bro bro. You going to
have to get... get your little setup. I have to do it the old way. {Laughs}, You do it.’ SWAIN

then said, “That’s right. G-ddamn twelve on that . . . so what’s that? Ah, alright Pll just holler at
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 10 of 49. PagelD #: 149

you tomorrow.” BECTON replied, “S--t, yeah just call me tomorrow we'll get together and do
something.” |

22, On August 11, 2019, at approximately 9:40 a.m., BECTON placed a telephone
call to SWAIN. BECTON asked, “So, I got to go do that, but after that, we can bump heads.
Man, what you said, you trying to do?” SWAIN responded, “Fourteen for fourteen, or somethin’
like that. Close to, close to.” BECTON replied, “Yeah, I ain’t gonna be able to do nothin’ for no
stack [I will not be able to sell one ounce of cocaine for $1,000.00]. That ain’t happening.”
SWAIN then stated, “Right, right, right. I, I understand that. Oh, so what you give me, like,
fourteen for fourteen four [14 ounces of cocaine for $14,400.00]?” BECTON replied, “Hell no,
bro bro, Ain’t no action around right now, man.” SWAIN replied, “Yeah, I know, I know but I
only be chargin’ [unintelligible] twelve [$1,200.00 per ounce of cocaine].” BECTON stated, “I
know you know bro, ain’t doing nothing for under twelve, anything you get gonna be twelve
hundred.” SWAIN then said, “Twelve, so I’m trying to. I know your, your s--t [cocaine] be cool
[strong] anyways, so I can prolly _. 2 BECTON then interjected, “S--t [cocaine] is all the way
flame [strong], you can do whatever you want to this.” SWAIN then said, “I just trying to add a
little couple to it, so ] can make a couple dollars too.” BECTON then acknowledged, “Right,
right, okay, well. Yeah, you can add some [cut] to it if that’s what you wanna do.” SWAIN then
said, “Yeah, s--t I gotta make mine too.” BECTON then said, “Well, hell yeah, you better put
your little, uh, a bath [quantity of cocaine] or some one of the them motherf--kers.” SWAIN
then stated, Mim-hmm. Alright just call me whenever you’re done.”

23. On August 11, 2019, at approximately 3:44 p.m., BECTON and SWAIN had a
telephone conversation. BECTON stated, “Getting you together right now.” At approximately

4:06 p.m., BECTON and SWAIN had a follow-up conversation in an effort to arrange a place to

10
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 11 of 49. PagelD #: 150

meet. During the conversation, BECTON asked, “Where you at? Up in the timber top?”
SWAIN responded, “Yeah, yeah.” BECTON asked, “Why you don’t wanna come down the
street?” SWAIN replied, “Where you at? For real, my tags ain’t been good. The sticker bad.”
BECTON responded, “S--t. I’m here at the gas station on, uh, Cuyahoga Street and Tallmadge.
All you gotta do is come down that little hill.’ SWAIN stated, “I’m hip. Pmhip. Alright. Uh,
for real, he gonna pull ‘bout five [5:00 pm] to bring me the bread [money], so I was gonna wait
for him.” Eventually, BECTON stated, “Call me, s--t, I'm right down the hill, though.”

24. On August 11, 2019, at approximately 5:25 p.m., BECTON and SWAIN had a
telephone conversation. SWAIN asked, “Where you at?” BECTON responded, “Right around
the corner on this next street. Like if you pull out of there going to the west side, that very first .
...? SWAIN interjected, “dead end? You're talking about that dead end.” BECTON
| acknowledged. SWAIN then asked, “Alright what color [in what color vehicle are you
waiting |?”

25. On August 12, 2019, at approximately 4:18 p.m., BECTON and JEFFREY
CHAPPELL, JR. had a telephone conversation wherein CHAPPELL, JR. ordered cocaine.
CHAPPELL, JR. stated, “You ain’t never get back with me boy.” BECTON responded, “’Cause
you be bulls--tting, boy.” BECTON then said, “What you thinking you going to call me for your
little twos and fews and I’m a run around for that little s--t bro.” CHAPPELL, JR. then said,
“Ahhh. Well. N---a got a zip [ounce of cocaine].” BECTON then asked, “For real, for real
n---a?” CHAPPELL, JR. responded, “That n---a got a zip, man.” BECTON then said, “Well
man I don’t move like that baby. If] ain’t around, for your little twos and fews, youcan... I'll
holler at you when I see you s--t.” Later in the conversation, BECTON asked, “What you talking

about?” CHAPPELL, JR. responded, “A zip or two.” BECTON replied, “You know damn well

1]
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 12 of 49. PagelD #: 151

you ain’t buying no two zips [2 ounces of cocaine], motherf--ker.” CHAPPELL, JR. then said, —
“You crazy man, but that’s what I got to get. God damn.” BECTON again stated, “You know
damn well you ain’t.” CHAPPELL, JR. insisted, “T need it right now.” BECTON then agreed,
“§--t, soon as I get north, I be back over there about twenty minutes.” CHAPPELL, JR. then
said, “Alright I’m over here.”

26. _ On August 12, 2019, at approximately 6:55 p.m., BECTON and CHAPPELL, JR.
had a subsequent telephone conversation. CHAPPELL, JR. said, “I’m pullin’ out the bottom
near the, uh, gas station. ’m right here. Bro, you hear me?” BECTON responded, Yeah, I ain’t
about to be sitting here, bro. I got s--t to do.” CHAPPELL, JR. then said, “I’m pulling out the
bottom of yo gas station, bro. I’m right here.”

27. On August 12, 2019, at approximately 7:03 p.m., BECTON and CHAPPELL, JR.
met a residence on Thorpe Street to conduct a drug transaction.

28. On August 13, 2019, at approximately 1:23 p.m., BECTON and CHAPPELL, JR.
had a conversation on the telephone. CHAPPELL, JR. stated, “Oh, s--t. I needed you again, for
real.” BECTON responded, “Oh, yeah?” CHAPPELL, JR. then said, “Yeah. I gotta to run to
take this motherf--ker, I’m ‘bout to switch this rental out real quick though. But, s--t, I'll be
ready like in thirty minutes, you know?”

29. On August 13, 2019, at approximately 1:47 p.m., BECTON and DAMIONE
LAW had a conversation on the telephone. BECTON asked, “What you’re trying to do, bro?”
LAW replied, “Single.” BECTON responded, “Alright, yeah, just call me when you in route.
Probably meet me down at my dad’s house.” LAW replied, “Ok, yeah, yeah. I'll be, uh, I’m out
of here at two-thirty [2:30 p.m.], so ’'m right up the road, so it be about five minutes to get

there.” BECTON then said, “Oh, yeah, I meet you there.” LAW agreed.

12
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 13 of 49. PagelD #: 152

30. | On August 13, 2019, at approximately 2:25 p.m., BECTON traveled to a
residence on Thorpe Street. BECTON parked in the driveway of the residence on Thorpe Street
and remained in his truck. At approximately 2:37 p.m., LAW arrived at the Thorpe Street
residence and parked in front of the residence. BECTON got out of his truck, entered the front
passenger seat of LAW’s car, and met with LAW. At approximately 2:47 p.m., CHAPPELL, JR.
arrived at residence on Thorpe Street, parked behind LAW’s car, and remained in the car. At
approximately 2:50 p.m., BECTON got out of LAW’s car, entered the front passenger seat of
CHAPPELL, JR.’s car, and met with CHAPPELL, JR.

31. On September 12, 2019, at approximately 9:38 am., BECTON and KEVIN
TWYMON had a telephone conversation about TWYMON buying cocaine. TWYMON stated,
“S--t need to pull up on you.” BECTON responded, “What’s you talking about?” TWYMON
stated, “A border [quantity of cocaine]?” BECTON responded, “Alright, s--t, give me a second
I’ll call you right back.” BECTON then said, “I said, give me about thirty forty minutes I’m
gonna hit you right back.”

32. On September 12, 2019, at approximately 10:40 a.m., BECTON and TWYMON
had a telephone conversation. BECTON asked, “Where you at?” TWYMON responded, “At
the house.” BECTON then advised, “Yeah, start making your way north.” TWYMON asked,
“Where you want me to come to?” BECTON said, “S--t, meet me at my dad’s house.”

33. On September 12, 2019, at approximately 11:21 a.m., BECTON and TWYMON
had a telephone conversation. During the call, TWYMON said, “Hey, ah my dude needed a
border, I needed another mack marr [amount of cocaine] too.” BECTON replied, “S--t, it’s a |
border left over there I have to, you gonna have to get the other thing later. I ain’t got that over

there.” TWYMON then said, “Alright I'll just double back later on and get another border now

13
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 14 of 49. PagelD #: 153

it’s cool. But, ah, I have to just stop at my house real quick. I got my dude in the car with me. I
have to stop at my house real quick take my cousin to work then I’m gonna call ya. She gotta be
there at twelve.”

34. On September 12, 2019, at approximately 11:58 a.m., BECTON arrived at a
residence on Thorpe Street in Akron, Ohio. At approximately 12:30 p.m., TWYMON arrived at
the residence on Thorpe Street and parked in front of the residence. TWYMON got out of his
car and approached BECTON’s truck. After about a minute, TWYMON walked back to his car
and left the area.

35. On September 12, 2019, at approximately 12:00 p.m., BECTON and TWYMON
chad a telephone conversation. During the call, TWYMON asked, “Hey you want me meet back
down there bro?” BECTON responded, “Yeah I’m already here.” TWYMON then said,
“Alright here I come.”

36. On September 12, 2019, at approximately 4:00 p.m., BECTON had a telephone
conversation with ANTHONIE WILLIAMS about buying cocaine. WILLIAMS stated, “S--t,
trying to bump heads. Run that back [same amount I previously ordered].” BECTON
responded, “Oh, s--t, I’m a call you after I drop [son] off” WILLIAMS replied, “For sure?”
BECTON then assured him, “Yeah.” WILLIAMS then agreed, “Oh, alright.”

37. On September 12, 2019, at approximately 4:02 p.m., BECTON had a telephone
conversation with WILLIAMS. During the conversation, WILLIAMS asked, “You, you ain’t,
you ain’t just trying to meet up there at the field?” BECTON responded, “No, cause I’m already
in Canton getting him.” WILLIAMS acknowledged, “Oh, okay, yup, alright.”

38. On September 12, 2019, at approximately 4:44 p.m., BECTON arrived at a

residence on Spaulding Street. At approximately 4:47 p.m., BECTON left the residence, got into

14
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 15 of 49. PagelD #: 154

his truck, and left the area. At approximately 5:01 p.m., BECTON arrived at a residence on
Thorpe Street, parked in the driveway, and entered the residence. At approximately 5:10 p.m.,
BECTON left the residence, entered his truck, and remained there for approximately twenty
minutes. At approximately 5:30 p.m., WILLIAMS arrived at the residence on Thorpe Street, got
out of his car, and entered the front passenger seat of BECTON’s truck. After approximately
three minutes, WILLIAMS got out of BECTON’: truck and left the area.

39. On September 12, 2019, at approximately 4:54 p.m., BECTON had a telephone
conversation with WILLIAMS. During the conversation, BECTON asked, “What up?”
WILLIAMS responded, “Yo!” BECTON then said, “S--t, ’'m ready.” WILLIAMS then said, |
“Alright, well pull over there now?” BECTON agreed, “Yup.”

40. On September 12, 2019, at approximately 4:56 p.m., BECTON had a telephone
conversation with WILLIAMS. During the conversation, WILLIAMS said, “Hey, IT know what I
had told you. You sh... 1 know what I had told you. Just make it a jaf time, man [half of the
originally requested amount]. I’mma double back.” BECTON responded, “Alright.” BECTON
asked, “You’re on your way right now?”

Al. On September 12, 2019, at approximately 6:23 p.m., BECTON had a telephone
conversation with WILLIAMS. During the conversation, WILLIAMS stated, “Yo! [I’m ready.”
BECTON explained, “I ain’t . . . well, I gotta be at this field instead.” WILLIAMS then stated,
“T know. I know, that’s why, I already know, I was already hopeful we can get it done before
then. I’m ready. I’mhere. I’m ready. I’m telling you.” BECTON then said, “Alright, pull up.”

| 42. On September 12, 2019, at approximately 6:40 p.m., BECTON had a telephone
conversation with WILLIAMS. During the conversation, BECTON said, “I’m about to pull up.”

WILLIAMS responded, “Yep.”

15
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 16 of 49. PagelD #: 155

43. On September 12, 2019, at approximately 8:10 p.m., BECTON and KEVIN
TWYMON had a telephone conversation wherein TWYMON ordered cocaine. TWYMON said,
“S--t, almost ready for you.” BECTON responded, “Uh . . . ll see what I can do. Uh ... Same
thing?” TWYMON replied, “I want, uh... border and a, a mack mar.” BECTON then said,
“Alright, s--t, I'll call you after I grab it real quick.”

44, On September 12, 2019, at approximately 8:52 p.m., BECTON and JEFFREY
CHAPPELL, JR. had a telephone conversation. CHAPPELL, JR. said, “Tell me you are still in
the area.” BECTON replied, “Pm somewhere around.” Later in the conversation, BECTON
asked, “What you tryin’ to do?” CHAPPELL, JR. responded, “Uh, same thing, same thing
[same amount of cocaine as previously ordered].” BECTON replied, “Alright, so PI be down
on... when I’m done in ‘bout twenty minutes.” CHAPPELL, JR. replied, “Okay, then.” |

AS. On September 12, 2019, at approximately 8:56 p.m., BECTON and KEVIN
TWYMON had a telephone conversation regarding a drug transaction. BECTON stated,
“C’mon bro.” TWYMON asked, “You down there?” BECTON replied, “Uh-huh.” TWYMON
then advised, “Alright, here I come.”

46. On September 12, 2019, at approximately 9:05 p.m., BECTON arrived at a
residence on Thorpe Street and parked his truck in the driveway. At approximately 9:06 p.m.,
CHAPPELL, JR. arrived at the same Thorpe Street residence and parked his car in front of the
| residence. At approximately 9:11 p.m., BECTON got into the front passenger seat of
CHAPPELL, JR.’s car. Approximately 9:16 p.m., BECTON got out of the car. Approximately
one minute later, BECTON reentered CHAPPELL, JR.’s car. At approximately 9:19 p.m.,

BECTON got out of the car, and CHAPPELL, JR. left the area.

16
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 17 of 49. PagelD #: 156

_47. On September 12, 2019, at approximately 9:27 p.m., TWYMON arrived at a
residence on Thorpe Street and parked his car in front of the residence. TWYMON got out of
his car and met with BECTON on the front porch of the residence. At approximately 9:47 p.m.,

TWYMON left the area.

48. On September 13, 2019, at approximately 11:13 a.m., BECTON and ANTHONIE
WILLIAMS had a telephone conversation about WILLIAMS buying cocaine. WILLIAMS
stated, “S--t, tryina’ see if you around?” BECTON responded, “Uh s--t, I’m ‘bouta uh jump in
this water [take a shower] real quick. As soon as I get out, imma call you.” WILLIAMS replied,
“Oh, a’right, yep. Back on the, um, you know, full one [amount of cocaine].” BECTON replied,
“Okay.” |

49, On September 13, 2019, at approximately 12:31 p.m., BECTON and WILLIAMS
had a telephone conversation. BECTON asked, “You ready?” WILLIAMS confirmed, “Yup.”
BECTON then said, “A’ right, come on.”

50. On September 13, 2019, at approximately 12:58 p.m., BECTON and WILLIAMS
had a telephone conversation. BECTON stated, “Yo, meet me at that house up there off of
Cuyahoga Street [describing a residence on Spaulding Street].”. WILLIAMS asked, “’Bout how
long?” BECTON replied, “N---a, right now, I been waitin’ on you down at my dad’s for thirty
minutes.” WILLIAMS responded, “Aw man, I was about to pull, yup, alright.” |

51. On September 13, 2019, at approximately 1:08 p.m., WILLIAMS called
BECTON and said, “Yup, I’m out here in the driveway. Somebody just pulled up too.”

BECTON responded, “A’ight.”
52. On September 14, 2019, at approximately 4:25 p.m., BECTON and EDWARD

PICKETT had a telephone conversation about a cocaine purchase. PICKETT said, “Shi’, hoping

17
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 18 of 49. PagelD #:157

you on this side of town. I’m over in the north.” BECTON responded, “S--t, man. Yeah...
what you trying’ to do? PICKETT replied, “Probably a bath.” BECTON then said, “Uh...
when I get over there, I’m a sure call you, soon as. Go drop ‘em... .” PICKETT then
interjected, “Oh, I mean, I ain’t in no hurry, ‘cause I was, I, I really was going home. But, I ain’t
in no hurry.” BECTON acknowledged. PICKETT then said, “Yeah, just call me when you
ready.”

53. On September 15, 2019, at approximately 12:56 p.m., BECTON and KEVIN
TWYMON had a telephone conversation. TWYMON placed an order for cocaine by stating,

“{Unintelligible] brown rice and a little border [amount of cocaine]. ” BECTON responded,

“You gonna have to give me a minute.” TWYMON agreed, “A’ight, just call me.” Later in the
conversation, TWYMON asked, “Uh... man, that s--t switched up [the drugs are different],
didn’t it?” TWYMON then clarified, “That action [drugs].” BECTON replied in the negative,
“Uh-uh.” TWYMON then said, “Like two different people [drug customers] were sayin’ it was
funny, the last time.” BECTON responded, “Huh?” TWYMON then reiterated, “They was
sayin’ it was doing some funny . . like it, it was sticky or something.” BECTON said, “They
lyin.” BECTON continued, “That’s the same s--t [drugs], bro.” BECTON reiterated, “I don’t
know. I know that was the same stuff [drugs]. I ain’t get nothing different.” TWYMON then
said, “Okay. Alright, call me when you ready, bro.”

54. On September 15, 2019, at approximately 3:53 p.m., BECTON and TWY MON
had a telephone conversation. BECTON asked, “Motherf--ker, where you at?” TWYMON
laughed and responded, “Man, where you want me to be, n---a?” BECTON replied, “Go grab

me a fifth of [unintelligible]. Um, meet me down the way.”

18
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 19 of 49. PagelD #: 158

55. On September 15, 2019, at approximately 4:23 p.m., BECTON and TWYMON

| had a telephone conversation. BECTON asked, “How long you about to be?” TWYMON
responded, “Like ten minutes.” BECTON replied, “Alright.”

56. On September 15, 2019, at approximately 4:37 p.m., BECTON and TWYMON -
met at.a residence on Thorpe Street.

57. On September 16, 2019, at approximately 9:12 a.m., BECTON and EDWARD
PICKETT had a telephone conversation wherein PICKETT ordered cocaine. PICKETT said,
“Just trying to catch up wit’ you.” BECTON responded, “A’ight I’m, uh, hit you up, cuz, I’m
just getting up, man. As soon asI get....” PICKETT interjected, “Oh, I ain’t in no hurry. Let
me do the one time [amount of drugs], is that cool?” BECTON replied, “Yep.” PICKETT then
requested, “Aight, don’t set it to the side, whatever you know. I got... a busy day but I, I need
it.” BECTON agreed, “Okay.”

58. On September 16, 2019, at approximately 11:04 a1m., BECTON and FLETCHER,
had a telephone conversation. BECTON questioned FLETCHER about an expected shipment of
cocaine asking, “Everything work out down that way?” FLETCHER responded, “Yep. I mean
yeah, we uh, they gone be s--t, bout five, bout six o’clock should be around [the drugs will arrive
at about five or six o’clock].” Later in the conversation, BECTON stated, “Well shoot, hit me
up. I appreciate you sending old boy.” FLETCHER responded, “Yeah it’s all [inaudible]. F--k,
man.” BECTON then told FLETCHER, “I said P'll probably hit you up after my son’s football .
.. prolly like seven.”

59. On September 16, 2019, at approximately 2:48 pm., BECTON and PICKETT
had a telephone conversation: PICKETT said, “Come on.” BECTON responded, “A’ight, here I

come.”

19
Case: 1:20-cr-00109-CAB Doc #:16 Filed: 02/26/20 20 of 49. PagelD #: 159

60. On September 16, 2019, at approximately 3:11 p.m., BECTON and PICKETT
had a conversation to arrange a meeting place. BECTON stated, “Hey, man, I’m about to pull
off on yo’ ass.” PICKETT responded, “Yeah, I’m pullin’ out . . . I was on the, in the Heights,
man. I’m right here by the Legion. BECTON then asked, “By the Legion?” PICKETT replied, |
“Yeah.” BECTON then stated, “You didn’t have to come that way if you was in the Heights.”
PICKETT responded, “Yeah, but I didn’t want to go, I was. . . | didn’t want to go way down and
Lee BECTON then said, “Alright, ’m down, I’m down here at my dad’s house [a residence on
Thorpe Street].” PICKETT acknowledged the meeting place by saying, “A’ right.”

61. On September 16, 2019, at approximately 3:14 p.m., BECTON sent FLETCHER
a text message which said, “No football today so hmu [hit me up] whenever you ready.” At
approximately 3:48 p.m., FLETCHER responded by texting, “Ok in da land.”

62. On September 17, 2019, at approximately 12:01 p.m., BECTON and FLETCHER
had a telephone conversation. During the call, FLETCHER stated, “S—t... my fault man... 1
had to go... dude... flipped over in my motha {—kin’ car, I told you that, huh?” BECTON
replied, “Right, right, right... .” FLETCHER continued, “Yeah so, I had to go to Parma, .
Cleveland... didn’t get back till nine o’clock .. . the car... in my people’s name.” BECTON
acknowledged, “Mmhmm.” Later in the conversation, FLETCHER told BECTON, “But, um...
I’m a definitely get with you [conduct a drug transaction] on, um... uh, about six, seven
o’clock.”

63. On September 17, 2019, at approximately 12:27 p.m., BECTON sent FLETCHER

a text message which stated, “Phone died just HMU [hit me up] when you ready.” At

approximately 12:29 p.m., FLETCHER replied, “Ok fa at 6.”

20
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 21 of 49. PagelD #: 160

64. On September 17, 2019, at approximately 5:00 p.m., BECTON was at Reservoir
Park, located on Britain Road, Akron, Ohio. At approximately 5:12 p.m., BECTON traveled to a
residence located on Inman Street, Akron, Ohio, arriving at approximately 5:26 p.m.

65. On September 17, 2019, at approximately 5:49 p.m., BECTON and FLETCHER
had a telephone conversation. FLETCHER said, “Yeah but I got the cleats [cocaine] for your,
um, for your kids and s--t for the football game. For the, you know... .” BECTON
acknowledged, “Ok.” FLETCHER continued, “Them cleats [cocaine] [inaudible] . . . cleats is
around.” BECTON asked,” You want me to come over there and get “em?” FLETCHER
responded, “No. I’m, uh, um, you know, what, what, what, what, you need the, um. . .regular
size? Just two sizes or one size? I mean two pair or one pair for, um, your, your son and your
nephew what?” BECTON replied, “S--t I need two, maybe three, for real [two or three
kilograms of cocaine].” FLETCHER then said, “You know they, they, my cousin and them just
got north, so if you want me to you know.” BECTON then said, “Yeah, I could just stop over —
there and get ‘em and then shoot you this bread [money] in a couple of hours when I get my son
from, uh, football.” FLETCHER replied, “Alright that’s cool. I might just come out, you know,
[inaudible] come and grab the cleats. Couple cleats right quick. I mean, but if I do, I do the trey
[three kilograms of cocaine], how, you know, you know what I’m saying?” BECTON stated,
“Two of them will cashed out fo sho today [two kilograms of cocaine will be paid for today].” |
FLETCHER then said, “Yeah I know. Alright well then if you need the trey [third kilogram of
cocaine] then I’ll just go ahead and um, you know . . . | had other, other people but. . . P’'ll fk
with you first, f--k ‘em, You know what I’m saying? But at the same time, um . . yeah... just
see, uh, you can put, [unintelligible] together in a few days.” BECTON responded, “Okay.”

FLETCHER asked, “You hear me?” BECTON responded, “I should be able to by this weekend

21
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 22 of 49. PagelD #: 161

it, the other will be there. I know two for sure should today.” FLETCHER then stated, “Yeah
cause um, homeboy gone come up and, and, and, meet just 50 we can try to get, you know,
‘cause I told him. P’ll talk to you ‘bout it.”. BECTON replied, “Okay.” FLETCHER continued,
“So I’m trying to make it go, you know, boop boop boop. You feel me?” BECTON replied,
“Quick. Quick. I got you.” FLETCHER affirmed, “Yeah.”

66. On September 17, 2019, at approximately 5:52 p.m., BECTON left a residence on
Inman Street. At approximately 5:55 p.m., BECTON received a text message from FLETCHER
which stated, “33 jersey number for linebacker [$33,000.00 per kilogram of cocaine].” At
approximately 6:02 p.m., BECTON acknowledged the price by texting, “Yup.”

67. On September 17, 2019, at approximately 5:57 p.m., BECTON and JERMAINE
DAVIS had a telephone conversation about the price of cocaine. DAVIS asked, “Yeah, what
you say... you said something before I hung up?” BECTON responded, “I say he probably
ain’t even gon’ wanna pay that man. I’m pretty sure they was getting them ones for thirty-three
[kilograms of cocaine for $33.000.00 apiece].” DAVIS responded, “S—t....” BECTON then
said, “Know, know what I mean? He made them gappers [money earned by acting as a
middleman in a drug transaction] off of me. That's what he gave me that four grand. He didn’t
do s--t to give me the money he was making off of me.” DAVIS replied, “He don’t buy none
anyway.” BECTON then said, “Oh... oh, okay. Well he didn’t even call me. Man, I ain’t
about to be doing no whole bunch of middle-man s--t.”

68. On September 17, 2019, at approximately 6:02, BECTON got out of his truck and
very briefly meet with a female on the porch of a residence on Dayton Street. BECTON
immediately left the area. At approximately 6:14 p.m., BECTON arrived at his residence on

Elma Street. At approximately 6:14 p.m., FLETCHER texted BECTON, “They [drug couriers]

22
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 23 of 49. PagelD #: 162

there.” At approximately 6:17 p.m., BECTON responded, “Ok.” At the same time, two
unidentified males arrived at BECTON’s residence carrying suitcases. At approximately 6:34
p.m., BECTON left his Elma Street residence. BECTON arrived back at the Dayton Street
residence at approximately 6:37 p.m. and remained in his truck. At approximately 6:47 p.m.,
two unidentified males walked past BECTON’s truck, each carrying black shopping bags. A
short time later, an unidentified male approached BECTON’s passenger window, then walked
back towards the rear of the residence. BECTON then left the residence at 6:49 p.m. and
traveled to a residence on Thorpe Street, arriving at approximately 6:50 p.m. BECTON entered
the residence and left after approximately two minutes.

69. On September 17, 2019, at approximately 6:42 p.m., BECTON and DEMOND
PROCTOR had a telephone conversation wherein PROCTOR ordered cocaine. PROCTOR told
BECTON, “Them motherf---ers are picking up now. Got like three spots to stop at [customers].”
BECTON replied, “Damn, s--t, P'll be ready in about ... eight o’clock.”, PROCTOR
acknowledged by saying, “Alright.”

70. On September 17, 2019, at approximately 8:02 p.m., BECTON sent a text
message to FLETCHER stating, “Let’s link first thing in the morning.” FLETCHER responded,
ow”

71. On September 17, 2019, at approximately 8:06 p.m., BECTON and PROCTOR
had a telephone conversation. During the call, BECTON asked, “How long you was talking
“bout?” PROCTOR responded, “Where you at?” BECTON said, “T’m on my way north.”
PROCTOR then asked, “Where you want me to come? Down the way?” PROCTOR then

advised, “Hey, I’m a call you as soon as I get to the north side.” BECTON acknowledged,

“Okay.”

23
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 24 of 49. PagelD #: 163

72. On September 17, 2019, at approximately 8:24 p.m., BECTON and TWYMON
had a telephone conversation wherein TWYMON ordered cocaine. After initial greetings,
TWYMON asked, “So you ready for me to come that way?” BECTON responded, “T been
ready. I told you eight o’clock.”. TWYMON then said, “Oh. Alright. Down there?” BECTON
responded, “Yeah.” TWYMON then stated, “Alright, here I come. Hey, the border [quantity of
cocaine], bro.” BECTON replied, “I know. You already told me, I got you.”

73. On September 17, 2019, at approximately 8:37 p.m., BECTON and PROCTOR
had a telephone conversation. PROCTOR advised, “I’m on Howard Street.” BECTON
responded, “I’m at nephew’s house. What you trying to do [how much cocaine do you want]?”
PROCTOR replied, “What we was talking about.” BECTON then asked again, “Bro, what is it
you trying to do?” PROCTOR stated, “The track [quantity of cocaine].” BECTON responded,
“Oh, come on.” PROCTOR agreed, “Alright, alright.”

74. On September 17, 2019, at approximately 8:40 p.m., BECTON and PROCTOR
had a telephone conversation. PROCTOR asked, “Where you want me to come? In th...in the
house or you coming out?” BECTON responded, “I’m about to come out there.”

75. On September 17, 2019, at approximately 8:53 p.m., BECTON and TWYMON
met at a residence on Thorpe Street.

76. On September 17, 2019, at approximately 8:55 p.m. BECTON and PROCTOR
met at a residence on Thorpe Street.

77. On September 17, 2019, following their meeting at approximately 9:00 p.m.,
BECTON and PROCTOR had a telephone conversation about the quality of the cocaine
PROCTOR purchased earlier that day. PROCTOR asked, “Yeah I was about ask you why it

look like this?” BECTON responded, “Motherf---er. Go put the s--t in the pot. Don’t call ask

24
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 25 of 49. PagelD #: 164

me why it look like this like I’m, I’m Mexican and I stomped on the s--t.”, PROCTOR then said,
“This some stankin’ ass monkey [bad quality cocaine], though.” BECTON then said, “Alright
bro bro. Pll see you tomorrow.” |

78. On September 18, 2019, at approximately 10:29 a.m., BECTON and FLETCHER
had a telephone conversation. BECTON asked, “Where you at?” FLETCHER responded, “Um,
I’m on the north at Serpentini about to head, to the west.” BECTON asked, “You going to the
house over there?” FLETCHER responded, “Yeah.” BECTON advised, “I will pull up over
| there, ‘cause I ain’t on the north right now, I’m on the, um, east side.” FLETCHER then asked,
“Um. Alright. How long you thinking?” BECTON responded, “Shoot, with this, um, fifteen
twenty minutes.” FLETCHER acknowledged, “Alright, that’s cool.”

79. On September 18, 2019, immediately following BECTON’s phone call with
FLETCHER, BECTON traveled to a residence on Packard Drive and met with an unidentified
male.

80. | On September 18, 2019, at approximately 5:00 p.m., BECTON and EDWARD
PICKETT had a telephone conversation wherein PICKETT ordered cocaine. BECTON asked, ~
“What’s up?” PICKETT responded, “One time [quantity of cocaine].” BECTON replied, “S--t
I'll grab it [cocaine] then call you when I get there, what ever happened to that flooring bro?”
PICKETT advised, “I just got some in too, I just got a shipment in last week.” PICKETT then
suggested he and BECTON exchange cocaine for flooring material by saying, “Throw me in a
little something extra, s--t...I got you, I can hook you up tomorrow. I gotta knock that s--t out is
all for me, I can load you up about twenty boxes tomorrow.” BECTON then asked, “Knock
what off?” PICKETT clarified his intent by saying, “I said knock something off my tab, I can

throw you about twenty boxes.” PICKETT then suggested, “No, you can come get them

25
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 26 of 49. PagelD #: 165

tomorrow, you can meet me out where I told you to go, they in there.” After some additional
conversation, PICKETT and BECTON agreed. BECTON stated, “Yeah, we can do it all in the
morning.”

81. On September 19, 2019, at approximately 9:39 a.m., BECTON and PICKETT had
a telephone conversation. BECTON said, “I’m coming to get that stuff.” PICKETT responded,
“Yeah, meet me out the way. You know where we was at. Out to where I sentchu at.”

BECTON asked, “Out there where them houses at?” PICKETT replied, “Yeah... .” BECTON
asked, “The “partments?” PICKETT responded, “By where I sentchu to go look at the lawns for
me out there.” BECTON then asked, “You wanted one of them [quantity of cocaine] too?”
PICKETT agreed, “Yeah.” BECTON then said, “A’right, ?m on my way.”

82. On September 19, 2019, at approximately 10:05 a.m., BECTON and EDWARD
PICKETT had a telephone conversation. BECTON asked, “Where your truck at? I don’t see
you.” PICKETT responded, “I’m pullin’ up in just a sec.”

83. On September 19, 2019, at approximately 1:40 p.m., BECTON and JERMAINE
DAVIS had a telephone conversation. DAVIS said, “Um, s--t, I’m trying to get with you on that
[conduct a drug transaction] in a second. When, whenever I get rid of him. And... Iwas
waiting on my dude. I don’t know what this n---a gone do. ‘Cause I was gonna go ha—he was
supposed to bath [quantity of cocaine] with me, So I don’t know what this n---a gone do. He
bulls--ttin’. I need to get something.” BECTON then suggested, “Better quit waiting on the next
motherf---er, n---a.” DAVIS then said, “I’m about, I’m about to, uh, as soon as I get rid of him,
uh, I’m a be down the way. You can bring it [drugs] to me down there.” BECTON replied, “S--

t.. » DAVIS then asked, “Probably ‘round, ‘round, ‘round football practice, cool?” BECTON

agreed, “Yeah. I’ll be dropping [son] off.”

26
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 27 of 49. PagelD #: 166

84. On September 19, 2019, at approximately 4:07 p.m., BECTON and DAVIS had a
telephone conversation. DAVIS stated, “I’m “bout to, I’m “bout to down. I’m ‘bout to go down
~ there.” BECTON responded, “A’right, after I drop [son] off, I go get it.” DAVIS
acknowledged, “A’ right.” |

85. On September 20, 2019, at approximately 11:17 p.m., BECTON and PROCTOR
had a telephone conversation about PROCTOR’s debt to BECTON. BECTON asked, “What’s
up with you though? You good?” PROCTOR responded, “Hell yeah, for now.” BECTON then
asked, “For now? You gone have that [money] for me? Have that for me by the end of the
weekend? Or you just planning on keeping it?” PROCTOR responded, “I'll have it tomorrow.”
BECTON replied, “Oh, I love . . . that’s even better. ‘Cause I sure need it. Sure need it.”
PROCTOR then tried to explain, “My phone don’t stop. My phone don’t stop just, just because .
.. just when]... be at work, you know what I’m sayin’. I can’t move.” BECTON then offered,
“Well s--t, leave the phone, n---a. I’ll catch the plays [drug sales] for you.” PROCTOR then
interjected, “N---a, no you won't.” BECTON then insisted, “Yes the f--k I will. If they worth
| catching.” PROCTOR again interjected, “No the f--k you won’t.”. BECTON then said, “I...
ain’t gone run around and catch nothin’ under a eight ball [1/8 ounce of cocaine], just like I
wouldn’t catch it for me. You know what I mean, but anything over that, n---a, ’mma make
sure we get.” PROCTOR then explained his concern, “Then my people [regular customers] end
up, um, being your people.” BECTON replied, “No, I don’t f--k around like that, bro. ’'m cool,
n---a. I don’t need no extra people [regular customers]. I’m cool but we ain’t gone miss. We
ain’t gone let the next n---a get some money that you can make, n---a. The f--k. I don’t need no
extra people. I’m trying to stop selling drugs. Whether you know it or not. This s--t about to be

a wrap. And it’s real close, n---a.”, PROCTOR then said, “Who you tellin’? That’s why I went

27
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 28 of 49. PagelD #: 167

and got me a job.” BECTON continued, “Yeah, n---a. I’m trying to stop, I’m about to have a
whole legitimate business. Running around selling drugs is gone. N---a, if a motherf---er ain’t
spending thousand dollars or better type of s--t, I’m not moving. And even then, n---a gone have
to put his order in the day before. “Cause I ain’t gone get up for a phone call.”

86. On September 20, 2019, at approximately 4:20 p.m., BECTON and PICKETT
had a telephone conversation wherein PICKETT ordered cocaine. BECTON asked, “What up?”
PICKETT responded, “Tryin’ to touch base [buy drugs from] with you again.” BECTON asked,
“What you wanna do?” PICKETT replied, “Same [same amount of cocaine as previously
ordered].” BECTON said, “Alright, well s--t.”. PICKETT responded, “I ain’t in no hurry, you
ain’t gotta be in no rush. When you get free give me a ring I’m gonna wait for you.” BECTON
replied, “Got you.”

87. On September 24, 2019, at approximately 1:55 p.m., BECTON and PICKETT
had a telephone conversation wherein PICKETT ordered cocaine. During the conversation,
PICKETT said, “Trying to run into [buy drugs from] yah.” BECTON asked, “Trying to?”
PICKETT then said, “One time.” BECTON said, “Boy, you owe me a hundred still.” PICKETT
acknowledged the debt by saying, “I know.” PICKETT then said, I might do um, Pm trying to
see what I got I might do one and a bath [quantity of cocaine].” BECTON agreed, “Alright well
let me know.”

88. On September 26, 2019, at approximately 12:42 p.m., BECTON and JERMAINE
JONES had a telephone conversation about BECTON only receiving one kilogram of cocaine
from his supplier. During the conversation, JONES asked, “It ain’t come right, huh?” BECTON
asked, “What?” JONES then clarified, “I said, I said William say it ain’t come right, huh?”

BECTON responded, “Hell no. They brought one [kilogram of cocaine].” JONES replied, “Oh.

28
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 29 of 49. PagelD #: 168

Oh. S--t, why you ain’t call me? S--t.” BECTON responded, “S--t, cause they only brought
one, n---a.” JONES replied, “I know.” BECTON then said, “The hell we gone do with that?”

89. On September 27, 2019, at approximately 7:08 p.m., BECTON and PROCTOR
had a telephone conversation wherein PROCTOR ordered cocaine. PROCTOR asked, “I said,
whatchu lookin’ like [do you have any cocaine to sell]?” BECTON responded, “S--t, there’s
some reocaine] around.” PROCTOR asked, “I just need one [quantity of cocaine].” BECTON
replied, “S+-t, I’m at the house.” PROCTOR stated, “A” right, I’m on my way.”

90. On September 27, 2019, at approximately 8:03 p.m., BECTON and PROCTOR
had a telephone conversation. BECTON asked, “You got a bale [scale] in there?” PROCTOR
responded, “Yeah.” BECTON then asked, “Which one did you want? Single [amount of
cocaine]?” PROCTOR replied, “One of...you got sandwich baggies?” BECTON again asked,
“You just wanted the single?” PROCTOR responded, “No, I’m, I’m a need one and ’mma
go....” BECTON interrupted, “No, don't tell, I don’t need to hear all the extra stuff. What do
you need right now?” PROCTOR then said, “Well, two then.” PROCTOR again said, “Two, I
need two.” BECTON responded, “No, no you don’t.” PROCTOR then insisted, “Yes, I do.”
BECTON asked, “Do you got money for two?” PROCTOR responded, “I got the paper [money]
for one, and I’m about to go grab the paper... .”. BECTON interrupted, “Okay, that’s what you
gone.”

91. On September 27, 2019, at approximately 8:34 p.m., BECTON and PICKETT
had a telephone conversation wherein PICKETT ordered cocaine from BECTON. During the
conversation, PICKETT told BECTON he was, “at the house.” BECTON responded,
“Mmmmm, let me see, send me the address.” PICKETT then stated, “Awe, sweet. Do, do two

[quantity of cocaine].” BECTON asked, “Huh?” PICKETT again said, “Do two.” BECTON

29
~ Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 30 of 49. ‘PagelD #: 169

responded, “Aw, no man, I ain’t gonna be leaving out of there you owing me, we ain’t doing
that.” PICKETT replied, “No! I know, come on, man.” BECTON responded, “Man, you
already owe me, I know how you do.” PICKETT replied, “I ain’t gonna . . . [inaudible]...you
that and I ain’t gonna do that to you, like, damn.” BECTON replied, “Alright?

| 92. On September 27, 2019, at approximately 8:35 p.m., BECTON received a text
message from PICKETT which identified the meet location. The text message read, “[XXXX]
Eastwood ave.”

93. On September 27, 2019, at approximately 8:10 p.m., BECTON and PROCTOR
had a telephone conversation. During this conversation, BECTON told PROCTOR that he was
on PROCTOR’s street and would be pulling up to his house.

94. On September 29, 2019, at approximately 7:12 p.m., BECTON and DEMOND
PROCTOR had a telephone conversation wherein PROCTOR ordered cocaine. During the
conversation, BECTON asked, “You good?” PROCTOR responded, ‘Nothin’, getting my s--t
together before I get out here, make these last couple moves, get ready for work.” BECTON
asked, “You gotta go in the morning?” PROCTOR responded, “Yep.” BECTON replied,
“Yeah. That’s wassup. I ain’t [inaudible], ll get with you in a minute.” PROCTOR then
asked, “Alright. How long you gone be out?” BECTON replied, “Uh, s--t, you know I ain’t
about to be doing nothin’ for real, for real.” PROCTOR asked, “So, it’s over with?” BECTON
responded, “Uh, you got about a forty-five minute window.” PROCTOR responded, “Alright.”

95. On September 29, 2019, at approximately TAT p.m., BECTON and PROCTOR
had a telephone conversation. PROCTOR said, “Hey. Make that, uh, two and a giraffe [quantity

of cocaine].” BECTON replied, “Alright.”

30
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 31 of 49. PagelD #: 170

96. On September 29, 2019, at approximately 7:58 p.m., BECTON and PROCTOR
had a telephone conversation wherein they arranged a place to meet for BECTON to sell him
cocaine. BECTON said, “Matter of fact, I’m at nephew’s” and “I’m about to pull up nephew’s.”
PROCTOR then asked, “So, you want me to go to nephew’s?” BECTON responded, “Yeah,
because I’m about to leave from down here.” PROCTOR agreed, “Alright.”

97. On October 12, 2019, at approximately 7:34 p.m., BECTON sent PICKETT a text
message which stated, “Action in the morning.” |

98. On October 13, 2019, at approximately 1:45 p.m., BECTON sent PICKETT a
follow-up text message in which he asked, “You ready?”

99. On October 13, 2019, at approximately 3:15 p.m., BECTON and PICKETT had a
telephone conversation. PICKETT asked BECTON if he had cocaine available by asking, “You
ready?” BECTON responded, “Yup.” PICKETT stated, “Okay, Pll, PIl just be by to bump
heads with you tomorrow.” BECTON replied, “Okay.”

100. On October 14, 2019, at approximately 11:31 a.m., BECTON and PICKETT had
a telephone conversation wherein they discussed a location to meet for BECTON to sell
PICKETT cocaine. BECTON asked, “What’s goin’ on?” PICKETT responded, “S--t, tryin’ a
run into you on the one time.” BECTON asked, “Where you at?” PICKETT replied, “I’m
headed to Pine Point right now. You gonna pull up on me over there?” BECTON said, “Um,
I’m acall you when I get down to bottom.” PICKETT replied, “Okay.”

101. On October 14; 2019, at approximately 12:09 p.m., BECTON and PICKETT had
a telephone conversation wherein BECTON advised he was at their agreed upon meeting place.

BECTON stated, “Shoot, I’m in the bottom.” PICKETT responded, “Okay, here I come.”

31

 
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 32 of 49. PagelD #: 171

102. On October 17, 2019, at approximately 5:09 p.m., BECTON and PROCTOR had
a telephone conversation wherein PROCTOR ordered cocaine. BECTON asked, “You decided
to do?” PROCTOR replied, “S--t, probably like one [quantity of cocaine].” BECTON asked,
“Probably?” PROCTOR clarified, “No, like one. I gotta run grab the bread [money] though.
I’m just now pulling up to my house dropping these groceries off We’re over on...um, Cedar
Apartments then I can pull up on you.”

103. On October 17, 2019, at approximately 6:10 p.m., BECTON and PROCTOR had
a telephone conversation. During the call, BECTON asked, “What up?” PROCTOR responded,
“Ready for you [ready to buy drugs].” BECTON said, “S--t, meet me at the bar.” PROCTOR
agreed by saying, “A’right.”

104. On October 18, 2019, at approximately 12:07 p.m., BECTON and TWYMON had
a conversation. via text message in which TWYMON ordered cocaine. TWYMON texted, “T
need a bath [quantity of cocaine] bro.” At approximately 12:51 p.tn. BECTON responded by
texting, “Ok getting my haircut.”

105. On October 18, 2019, at approximately 12:50 p.m., BECTON and LAW had a
telephone conversation wherein LAW advised BECTON he was ready to buy cocaine. During
the call, BECTON asked, “What’s up with it?” LAW responded, “Oh s--t, uh, just letting you
know [’ll probably be ready in about uh...about an hour.” BECTON replied, “Alright, give me a
call.” LAW said, “Oh, okay.” BECTON then advised, “Just call me, I should be back in
[unintelligible] about an hour, a hour and a half or so.” LAW responded, “Okay, bet.”

106. On October 18, 2019, at approximately 1:07 p.m., BECTON and TWYMON had
a telephone conversation about the availability of cocaine. BECTON said, “S--t, well hit me up,

man, later.” TWYMON asked in response, “S--t, whatchu ready for me [do you have cocaine

32
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 33 of 49. PagelD #: 172

read y to sell]?” BECTON replied, “Uh s--t, I will be here shortly.” TWYMON said, “Okay, .
call me when you ready.” BECTON agreed.

107. On October 18, 2019, at approximately 2:03 p.m., BECTON sent TWYMON a.
text message indicating he had cocaine ready to sell. BECTON texted, “Meet me at my dads at
2:45.” TWYMON responded by texting, “Ok.”

108. On October 18, 2019, at approximately 3:00 p.m. TWYMON met with BECTON
at the Thorpe Street residence to purchase cocaine.

109. On October 18, 2019, at approximately 3:05 p.m., BECTON and LAW had a
telephone conversation about when they would meet. During the call, BECTON asked,
“Mim...how far is you?” LAW responded, “Uh cuttin’, cuttin’ through downtown.” LAW then
said, “Yeah, I’ll be there in a minute.” BECTON acknowledged by saying, “A’right.”

110. On October 18, 2019, at approximately 3:22 p.m., LAW met with BECTON at the
Thorpe Street residence.

111. On October 22, 2019, at approximately 12:23 p.m., BECTON and KEVIN
TWYMON had a telephone conversation wherein TWYMON ordered cocaine from BECTON.
During the conversation, BECTON asked, ““Whatchu was tryin’ a do, bro?” TWYMON
responded, “A quarter [quantity of cocaine].” BECTON replied, “A’ right, I'm a call you ina
second.” TWYMON then said, “A’right.”

112. On October 22, 2019, at approximately 1:33 p.m., BECTON and PROCTOR had
a telephone conversation wherein PROCTOR ordered cocaine. During the conversation,
BECTON asked, “Whatchu was talking ‘bout?”, PROCTOR responded, “S--t, [needed um
[unintelligible] border [quantity of cocaine]. I need it separate though.” BECTON asked,

“Hmm?” PROCTOR said again, “I said I need ‘em separate.” BECTON asked, “Two borders?”

33
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 34 of 49. PagelD #: 173

PROCTOR clarified, “No. A zip [ounce of cocaine] and a border.” BECTON replied, “Oh,
alright. Soon as this Spectrum dude leavin’.”
113. | On October 22, 2019, at approximately 1:59 p.m., BECTON and TWYMON had
a telephone conversation about a location to meet for TWYMON to buy cocaine. During the
call, TWYMON asked, “What up?” BECTON responded, “S--t, come north.” TWYMON
replied, “A’right, here I come.”
114. On October 22, 2019, at approximately 2:01 p.m., BECTON and PROCTOR had
a telephone conversation to discuss a place to meet for PROCTOR to buy the cocaine. During
the call, BECTON said, “S--t, meet me at my dad’s.” PROCTOR agreed, “A’ight.” At
approximately 2:29 p.m., PROCTOR called BECTON and said, “I’m passin’ your house. Pll be
there in five minutes.” BECTON replied, “It don’t take five minutes to get here by my house. It
take like three.” PROCTOR responded, “Well, well, I’m a, I’m a try to make it in three.”
BECTON then said, “Yeah, okay. Keep on.”
115. On October 22, 2019, at approximately 2:21 p.m., BECTON and TWYMON had
a telephone conversation. During the call, TWYMON said, “Yeah, I’m down here. Did you
want me to pull up somewhere else?” BECTON responded, “No, I’m about a come around the
‘comer. Here I come.” TWYMON replied, “A’right.” |
116. On October 22, 2019, at approximately 2:31 p.m., TWYMON met with BECTON
at the Thorpe Street residence.
117. On October 22, 2019, at approximately 6:38 p.m., BECTON had a telephone
conversation with FLETCHER regarding FLETCHER’s difficulty obtaining cocaine and asking
if BECTON could sell FLETCHER cocaine. During the conversation, BECTON asked, “A’right

bro what’s up with you though?” FLETCHER responded, “Ain’t s--t up. You know, f--k s—t..

34
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 35 of 49. PagelD #: 174

. you know, I don’t know, boss talkin’ he’s a’right but he on some one day turn around and gotta
give it to me all and I’m, like, well, ‘cause they them problems down the way right now. I know
you've been watching the news.” BECTON acknowledged the news story by saying, “Uh huh.”
FLETCHER continued, “Yeah so that’s the same, same hook [source of cocaine], you know?”
BECTON responded, “Right, right.” FLETCHER continued, “That’s f---in’ everything up. I
was seein’ if you heard, if you.know. I’m tryin’ to, you know? I’m tryna, you know?”
BECTON, replied, “Hell, yeah there’s some [cocaine] around. My dude just called me a matter
of fact I ain't even in the, uh, situation to be, you know I got, uh, paper [money] in the street and
s--t. F--k around with this bar and [inaudible] but there’s some around. For sure.” FLETCHER
asked, “S--t wha they, what they chargin’ at the door [what is the cost of the cocaine per
kilogram]?” BECTON replied, “Uh, uh, the f--k was it? Paul Pierce [referring to an NBA player
who wore jersey number 34 to mean $34,000.00 per kilogram].” FLETCHER responded, “Hum,
a’right.” Later in the conversation, FLETCHER stated, “But, uh, s--t I ain’t all the way, way,
way there for on, on that level like talkin’ bout.” BECTON responded, “Right. You wanna go
half [split the cost of a kilogram of cocaine] or somethin’?” FLETCHER replied, “Let me, let
me, let me, let me come down and see what’s happenin’.” BECTON then said, “Yeah, ‘cause I
might not even be ready for that neither, bro. Well I got, I got a little action [cocaine available]
if you want it. You know what I mean?” FLETCHER responded, “Yeah, yeah f--k. A’right
well s--t.” BECTON then said, “We'll bump heads in the morning, man and we’ll work it out.”
FLETCHER agreed by saying, “A’right.”

1 18. On October 23, 2019, at approximately 9:51 a.m., BECTON and TYRONE
VICKERS had a telephone conversation via text message regarding BECTON having cocaine

available for sale. BECTON sent a text message to VICKERS which said, “My people [cocaine

35
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 36 of 49. PagelD #: 175

suppliers] around.” At approximately 9:51 am. VICKERS replied, “Ticket [price]?” At
approximately 9:53 a.m., BECTON responded, “34 [$34,000.00 per kilogram of cocaine] and
500 for me [Becton’s fee would be $500.00.” At approximately 9:55 a.m., VICKERS asked, “U
ready for me now?” At approximately 9:55 a.m., BECTON responded, “No I gotta go grab it ’ll
hit as soon as I got it.” At approximately 9:56 a.m., VICKERS texted, “I'll b on Johnston.” At
approximately 9:56 a.m., BECTON responded, “Ok.”

119. On October 23, 2019, at approximately 10:20 a.m., BECTON had a telephone
conversation with an unidentified female (referred to herein as UF 1), about obtaining a kilogram
of cocaine for FLETCHER. During the conversation, UF1 asked, “So, what’s up though? I got
some action [cocaine] for you.” BECTON asked in response, ““What’s the, I got some [cocaine]
too now, what’s the ticket [price per kilogram]? UF 1 replied, “I bet, that’s what I said. Thirty-
four [$34,000.00 per kilogram].” BECTON responded, “Yeah, I’m beatin’ that.” UF1 then
asked, “B, whatchu got?” BECTON responded, “Man, it’s only by a band [$1,000.00] though.
They thirty-three [$33,000.00 per kilogram].” UF1 then told BECTON, “Oh, well s--t, but come
f--k with me first [come buy cocaine from me], s--t.”. BECTON then asked, “Come f--k with
you first, huh?” After some back and forth conversation, BECTON said, “S--t, ’Il come catch
[buy from you], I do got a play [have a deal lined up] for one [one kilogram of cocaine] for real.”
UF 1 agreed and said, “A’right.” BECTON advised, “I'll come get it go catch that play though.”
BECTON also told UF1, “Okay, call me when you ready.”

120. On October 23, 2019, at approximately 11:23 am., BECTON and FLETCHER
had a telephone conversation in order to arrange a place for them to meet and discuss BECTON
acquiring cocaine for FLETCHER. During the call, BECTON said, “Shoot, I can make it over

there, man.” FLETCHER responded, “Oh s--t, I’m just hittin’ Arch [street] right now.”

36
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 37 of 49. PagelD #: 176

BECTON replied, “Oh, okay.” FLETCHER repeated, “Fust getting over here on Arch right
now.” BECTON said, “A’right, im “bouta pull around there.” At approximately 11:34 a.m.,
BECTON arrived in the area of Arch Street to meet with FLETCHER. At approximately 11:58
a.m., BECTON left the area of Arch Street. BECTON then met with TYRONE VICKERS.

121. On October 23, 2019, at approximately 11:54 am.; BECTON and VICKERS had
a telephone conversation regarding VICKERS interest in buying cocaine. BECTON stated,
“Uh, I’m on my way to grab it right now though but it would be, you could meet me at that
yellow house on that dead end street that I... .” VICKERS interjected, “Oh, down the way,
down there?” BECTON acknowledged, “Yup, by that gas station.” VICKERS then asked,
“You, you talkin’ bout on, you talkin’ bout your s--t though, right?” BECTON responded,
“Man, my nephew’s house on Spaulding.” VICKERS asked, “How long before you get down
there?” BECTON replied, “Mm, let’s say about fifteen minutes.” VICKERS advised, “A’right,
Pl be there.”

122... On October 23, 2019, at approximately 12:24 p.m., BECTON arrived in his truck
at a residence on Spaulding Street. At approximately 12:24 p.m., VICKERS arrived on |
Spaulding Street in his car. At approximately 12:41 p.m., both BECTON and VICKERS
departed from the Spaulding Street residence in their respective vehicles. At approximately
12:48 p.m., VICKERS’ car was stopped by law enforcement officers. During the search of |
VICKERS’ car, approximately one kilogram of cocaine was found.

123. On October 23, 2019, at approximately 12:25 p.m., BECTON and VICKERS had
a telephone conversation wherein VICKERS advised he had arrived at the agreed upon location
to pick up cocaine. During the brief telephone conversation, VICKERS advised, “I’m outside,

cuz.” BECTON responded, “I’m in the truck.” VICKERS acknowledged, “A’right.”

37
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 38 of 49. PagelD #: 177

124. On October 23, 2019, at approximately 2:58 p.m., BECTON and FLETCHER had
a telephone conversation about BECTON obtaining a kilogram of cocaine for FLETCHER.
During the conversation, FLETCHER asked, “You spraying the walls [do you have the
previously discussed kilogram of cocaine]? BECTON responded, “No, I uh, I was trying to get
with her [UF 1] real quick so Tcan just have it when I come.” FLETCHER replied, “Oh.”
BECTON then explained, “Yeah, so...cause she had just text me a little while ago. I was trying

| just to go get it and... you know what I mean?” FLETCHER responded, “Yeah. [Unintelligible]
to do?” BECTON replied, “Before [unintelligible], come back with that motherf--ker, I ain’t
trying to be doing all that running.” FLETCHER agreed and said, “Right.” FLETCHER then
said, “I’m saying, Pm together though [I have the money].””» BECTON then asked, “Huh? You
together?” FLETCHER confirmed, “I’m together.” BECTON then said, “Okay, well gt let me
uh get with her. ’mma be on my way.”

125. On October 23, 2019, at approximately 3:00 p.m., BECTON placed an outgoing
call to UF1. The call was unanswered. At approximately 3:13 p.m., UF1 returned the call and
she and BECTON had a conversation regarding when BECTON could get the kilogram of
cocaine from her. During the conversation, UF1 advised, “I said a whole two hours later.”
BECTON responded, “N---a, [be busy. Ain’t nobody sittin’ around waitin’ for you.” UF1
replied, “What I was about a say, I’m um, lemme get the kids situated outta school and then I’m
a call you right back. I’m pickin’ em up.” BECTON agreed and said, “A’right.”

126. On October 23 2019, at approximately 3:34 p.m., BECTON and FLETCHER had
text communications regarding BECTON’s progress obtaining a kilogram of cocaine from UF1.
BECTON texted FLETCHER, “Soon as she drop her kids off to school.” FLETCHER

immediately responded, “Ok.” Several hours later, at approximately 5:55 p.m., FLETCHER

38

 
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 39 of 49. PagelD #: 178

texted BECTON, “?” At approximately 5:57 p.m., BECTON responded, “I’m waiting on her
I’m just going to come get that until she ready wya [where you at]?” At approximately 6:00
p.m., FLETCHER replied, “On east.” At approximately 6:02 p.m., BECTON texted, “In the
height bout yo stop my worker off on Talbot an go back to the bar [owned by BECTON].” At
approximately 6:03 p.m., FLETCHER responded, “Ok bout to head that way.” At approximately
6:22 p.m., BECTON advised FLETCHER, “I’m here.” At approximately 6:23 p.m.,

FLETCHER texted his estimated time of arrival at their agreed upon meeting place, “10m
[minutes].”

127. On October 23, 2019, at approximately 6:43 p.m., BECTON entered his bar. At
approximately 6:47 p.m., FLETCHER arrived at BECTON’s bar to meet with BECTON.

128. On October 23, 2019, at approximately 6:49 p.m., BECTON had a telephone
conversation with UF1 in order to check on the status of the kilogram of cocaine he ordered for
FLETCHER. During the call, BECTON asked, “What up?” UF1 responded, “My bad. I don’t —
know what’s going on.” BECTON asked, “For what...they [UF1’s supplier of cocaine] ain’t call
you?” UFI explained that she had not gotten the cocaine yet from her supplier and was waiting
for him to get off of work. UF1 assured BECTON she would still be able to get the cocaine he
ordered and said that, “Whenever it’s in my hand, Pm a hit your phone [call you]. So, go ahead
and take care of your business.” BECTON responded, “Yeah, ‘cause uh, it would probably be,
you know, I don’t be moving no too much later tonight. This will probably be in the morning,
yeah...” UF interrupted, “Right. Alright, that’s cool.” BECTON agreed and said, “Alright.” _

129. On October 23, 2019, at approximately 7:02 p.m., FLETCHER departed the area

of the bar.

39
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 40 of 49. PagelD #: 179

130. On October 23, 2019, at approximately 7:26 p.m., FLETCHER had a telephone
conversation with ARVIS SPEARS. FLETCHER explained that he would not be able to sell
SPEARS cocaine because there was a delay. FLETCHER said, “Yeah, I had got with him but he
going.... He’s going bring it in the, um, bring it by D’s house cause I didn’t have time to wait
for his [BECTON’s] people. So he’s [BECTON] going to bring it by D’s house on first thing
probably in the morning cause he [BECTON] got. He’s gonna grab it.” SPEARS responded,
“Alright.” FLETCHER continued, “Dude, oirl, so for sure we’ll have it tonight or first thing in
the morning.” SPEARS replied, “Okay. That’s what’s up. I’m a get with you in the morning.”

131. On October 23, 2019, at approximately 8:21 p.m., BECTON sent FLETCHER a
text message telling FLETCHER that he had the cocaine and would be dropping it off to him.
BECTON texted, “Dropping them 2 off tight now.”

| 132. On October 24, 2019, at approximately 9:05 a.m., FLETCHER had a telephone
conversation with ARVIS SPEARS to tell SPEARS that SPEARS’ cocaine was ready. During
the call, FLETCHER stated, “Yeah, s--t. Them uh... them shoes [quantity of cocaine] by D for
you.” SPEARS asked, “Okay, how long she gonna be there?” FLETCHER answered, “Til’
about nine, nine fifteen, I’m about..... ” SPEARS interrupted, “Til’ nine fifteen? Alright, I’m
about, [’m about to get off and go over there. Good looking.” |

133. On October 24, 2019, at approximately 9:46 a.m., BECTON and JERMAINE
JONES communicated via text message wherein JONES ordered cocaine from BECTON.

JONES texted, “What up?” At approximately 9:46 a.m., BECTON responded, “What up?” At
approximately 9:50 am., BECTON texted, “My people [cocaine suppliers] not answering I can’t
go under 11 [$1,100.00 per ounce of cocaine].” At approximately 9:52 a.m., JONES replied,

“Come on Ok U ready.” At approximately 9:56 a.m., BECTON replied, “Dropping my worker

40
| Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 41 of 49. PagelD #: 180

off at a property to paint I can be ready in ‘bout 30 minutes.” At approximately 9:56 a.m.,
JONES responded, “Okay.” At approximately 10:17 a.m., BECTON then texted, “I'll be at the
spot in 10 minutes.” At approximately 10:18 a.m., JONES acknowledged and texted, “Yep.”

134. On October 24, 2019, at approximately 10:33 a.m., BECTON arrived at a
residence on Thorpe Street. BECTON parked his truck and remained inside. At approximately
10:40 a.m., JONES arrived at the same Thorpe Street residence and parked his car. JONES got
out of his car and walked to BECTON’s truck. At approximately 10:47 a.m., both BECTON
and JONES left the area.

135. On November 22, 2019, DELMER and ULISES PERPULY were in
Independence, Ohio, for the purpose of arranging a multi-kilogram cocaine shipment for the
following day. |

~136. On November 24, 2019, DELMER and ULISES PERPULY travelled to
Hammond, Indiana. On November 25, 2019, at approximately 1:14 p.m. DELMER and ULISES
PERPULY provided a car with ten kilograms of cocaine to a courier at a gas station in
Hammond, Indiana. The courier took the car with the cocaine and drove it toward Cleveland,
Ohio, with DELMER and ULISES following the courier in a separate car.

137. On January 14, 2020, DELMER, ULISES, and CESAR PERPULY were in
Cleveland; Ohio, with LEONARDO BUSTAMANTE staying at a hotel in Beachwood, Ohio.

138. On January 19, 2020, at approximately 12:25 p.m., AGUIRRE-AGUIRRE spoke
with a member of the DTO on a push-to-talk device. During the conversation, AGUIRRE-
AGUIRRE stated, “Everything is set up. Everything is ready. But, uh, when they build the, uh,
special thing [secret compartment], they f--ked up the heater [in the car], you know? So I think

that it is snowing right now. So the guy [AYALA] is going to freeze in this if it go like that. So

Al
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 42 of 49. PagelD #: 181

right now they are going to try to fix it.” Later in the conversation, AGUIRRE-AGUIRRE
stated, “Or I think they disconnected to build, uh, the other thing [secret compartment], you
know?” The DTO member asked if the delivery was going to happen today or tomorrow, and
AGUIRRE-AGUIRRE replied, “We are calling the guy who build it to ask him if he disconnect
it [heater in the car], or, or, he cancel it. If he cancel it, we are going to use another car [to
transport the drugs]. If he for accident, he didn’t put it back, the connection, were going to do it,
because, uh, he is not, we’re not, uh, it’s hard to take it to the shop, you know? It is impossible
to take it to the mechanic, you know? We will have to do it ourselves.”

139. On January 19, 2020, at approximately 2:14 p.m., ULISES PERPULY spoke with
a member of the DTO on the telephone. During the conversation, ULISES PERPULY identified
himself as “Little Brother,” and stated, “Sleepy Head [DELMER] is still asleep.” Later in the
conversation, the DTO member told ULISES PERPULY, “Just let him [DELMER] know that I
talked to, uh, DOC [AGUIRRE-AGUIRRE], and DOC said that something went wrong with the,
with the heater and the truck. And the guy couldn’t’ drive it ‘cause it, he would have been too
cold. ‘Cause it’s f--king colder in Chicago that it is here, man. So they trying to get the truck
fixed, but I got a feeling that unfortunately the truck ain’t going to be fixed today. Tomorrow is
a holiday. So that’s why I wanna talk to... .” ULISES PERPULY replied, “Yep,” and then
continued, “Yeah, so like two or three days now.” The DTO member replied, “Pm thinking
probably Tuesday now, to be honest, but he said maybe tomorrow [January 20, 2020], but Iam
thinking probably Tuesday.” ULISES PERPULY stated, “Yeah, well, I am going to call him
[unintelligible], uh, when he [DELMER] wakes up.”

140. On January 19, 2020, at approximately 2:45 p.m. AGUIRRE-AGUIRRE had a

conversation on a push-to-talk device with a member of the DTO. During the conversation,

42
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 43 of 49. PagelD #: 182

AGUIRRE-AGUIRRE asked, “Are you guys together, you can AMIGO [DELMER
PERPULY]?” The DTO member replied, “No, he was still sleeping. I just talked to, uh, I just
tried to call him and he was still sleeping.” AGUIRRE-AGUIRRE replied, “Okay, try to wake
| him up because I need the address. The guy [AYALA] is ready.” The DTO member asked, “So
he is coming today?” AGUIRRE-AGUIRRE replied, “Yes, sir. Iam calling AMIGO. Let me
check and see if he wake up.” |

141. On January 19, 2020, at approximately 2:55 p.m., DELMER PERPULY had a
conversation with a member of the DTO ona push-to-talk device. During the conversation, the
DTO member stated, “Man, I talked to DOC [AGUIRRE-AGUIRRE] while you were asleep,
man, and he told me this thing about the heat didn’t work in the truck, and it probably wasn’t
going to be today. Maybe tomorrow, and this and that, so I was not f--king expecting the call
back like that.” DELMER PERPULY replied, “I, I know. [Unintelligible] called and told you
that they were not going to it, tell to you till he is almost here. But they are not going to tell him
till he is almost here, so I don’t know if it’s almost here, but he questioned me for the f--king
address.” DELMER PERPULY then asked the DTO member for the address, who said that he
had texted the address to DELMER PERPULY.

142. | On January 20, 2020, PAUL AYALA left Chicago, Ilinois, driving a Honda
Pilot, to Eastlake, Ohio, with fifteen kilograms of cocaine concealed in a secret compartment in
his car.

143. On January 20, 2020, at approximately 9:46 a.m., AGUIRRE-AGUIRRE had a
conversation with a member of the DTO on a push-to-talk to device. During the conversation,
AGUIRRE-AGUIRRE stated, “Okay, the guy [AYALA], uh, ah, starts working 7:00, 7:30, my

time. Right now with me is half an hour. One hour. So probably is going to be there. You, you

43
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 44 of 49. PagelD #: 183

make, uh, it’s 8:48 right here with me and he start driving at 7:30.” The DTO member stated,
“Okay, well maybe he’ll be here between 1:00 and 2:00 our time.” AGUIRRE-AGUIRRE
replied, “Yes, sir. He, he gonna make me a call when, when, when, one hour before so you guys
can be there 20-30 minutes before.”

144. On January 20, 2020, at approximately 12:30 p.m., AGUIRRE-AGUIRRE had a
conversation with a member of the DTO on a push-to-talk telephone. During the conversation,
AGUIRRE-AGUIRRE asked, “Uh, I need to ask you something? After you get this one, in the
open market, is there any way you, uh, can do a big, uh, big number [after you sell this incoming
load, can you sell a larger load]? In a few days.” The DTO member asked how large the second
drug shipment would be and AGUIRRE-AGUIRRE replied, “A hundred.” The DTO member
asked if it would be the same price, and AGUIRRE-AGUIRRE stated “Let’s do something. As
soon as you get this one, you, you talk to your people, and, and. do, uh, like, uh, questions about
with your people and you tell me.” The DTO member asked if everything was on schedule for
delivery that day, and AGUIRRE-AGUIRRE stated, “Yes, sir. Yes, sir. Are you guys together?
When the guy is, is, uh, uh, hour to get there, he is gonna call me, and I’m gonna call you.”

145. On January 20, 2020, at approximately 2:03 p.m., DELMER PERPULY had a
| conversation with a member of the DTO on the telephone. The DTO member asked DELMER
PERPULY if he had heard from DOC [AGUIRRE-AGUIRRE], and DELMER PERPULY
stated, “Naw, he just called me to see if we were together and told me that they [drug shipment!
would be here in a little while.” DELMER PERPULY later stated, “We're twenty minutes from
the address you gave me,” and continued, “The one, the one that I sent to DOC.” The DTO

member replied, “Oh, the restaurant [a Mexican restaurant in Eastlake, Ohio].”

44
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 45 of 49. PagelD #: 184

146. On January 20, 2020, at approximately 2:50 p.m., AGUIRRE-AGUIRRE had a
conversation with a member of the DTO ona push-to-talk device. AGUIRRE-AGUIRRE asked,
“Are you guys together?” The DTO member replied, “I am picking him up in like fifteen
minutes.”. AGUIRRE-AGUIRRE stated, “Hurry up my friend. Hurry up. The guy is going to
be there in, like, forty minutes. You guys have to be there before him.”

147. On January 20, 2020, at approximately 4:07 p.m. DELMER PURPULY met
AYALA at a Mexican restaurant in Eastlake, Ohio. AYALA gave DELMER PERPULY the
keys to AYALA’s vehicle, which had fifteen kilograms of cocaine concealed inside.

148. On January 20, 2020, at approximately 4:23 p.m., DELMER PERPULY drove
AYALA’s vehicle to a house in Eastlake, Ohio, and pulled the vehicle into the garage. Once the |
vehicle was in the garage, DELMER PERPULY began unloading the fifteen kilograms of
cocaine from the car.

149. On January 20, 2020, at approximately 4:40 p.m. ULISES PERPULY, CESAR
PERPULY, and LEONARDO BUSTAMANTE jumped from a second story window of a hotel
in Streetsboro, Ohio, as police were attempting to arrest them.

All in violation of Title 21, United States Code, Section 846.

COUNT 2
(Possession with Intent to Distribute Cocaine, in violation of 21 U.S.C. § 841(a)(1))

The Grand Jury further charges:

| 150. Onor about October 23, 2019, in the Northern District of Ohio, Eastern Division,
Defendants NELSON A. BECTON, aka NELLY, and TYRONE VICKERS did knowingly and
intentionally possess with intent to distribute 500 grams or more of a mixture and substance
containing a detectable amount of cocaine, a Schedule II controlled substance, in violation of

‘ Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B).

45
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 46 of 49. PagelD #: 185 .

COUNT 3
(Interstate Travel in Aid of Racketeering, 18 U.S.C. § 1952(a)(3))

The Grand Jury further charges:

151. Onor about January 14, 2020, in the Northern District of Ohio, Eastern Division,
and elsewhere, Defendants DELMER PERPULY, aka AMIGO, ULISES PERPULY, CESAR
PERPULY, and LEONARDO BUSTAMANTE, aka COMPADRE did travel in interstate
commerce from the State of Arizona to the State of Ohio, with the intent to promote, manage,
‘establish, carry on, and facilitate the promotion, management, establishment, and carrying on of
an unlawful activity, to wit: a business enterprise involving the distribution of cocaine, a
Schedule II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1),
and DELMER PERPULY, aka AMIGO, ULISES PERPULY, CESAR PERPULY, and
LEONARDO BUSTAMANTE, aka COMPADRE, thereafter did perform and attempt to
perform acts to promote, manage, carry on, and facilitate the promotion, management, and
carrying on of said unlawful activity, in violation of Title 18, United States Code, Section
1952(a}(3). |

COUNT 4
(Interstate Travel in Aid of Racketeering, 18 U.S.C. § 1952(a)(3))

The Grand Jury further charges:

152. Onor about January 20, 2020, in the Northern District of Ohio, Eastern Division,
and elsewhere, Defendant PAUL AYALA did travel in interstate commerce from the State of
Illinois to the State of Ohio, with the intent to promote, manage, establish, carry on, and facilitate
the promotion, management, establishment, and carrying on of an unlawful activity, to wit: a
business enterprise involving the distribution of cocaine, a Schedule II controlled substance, in

violation of Title 21, United States Code, Sections 841(a)( 1), and PAUL AYALA thereafter did

46
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 47 of 49. PagelD #: 186

perform and attempt to perform acts to promote, manage, carry on, and facilitate the promotion,
management, and carrying on of said unlawful activity, in violation of Title 18, United States
Code, Section 1952(a)(3).

COUNT 5
(Distribution of Cocaine, 21 U.S.C. § 841(a)(1))

The Grand Jury further charges:

153. Onor about January 20, 2020, in the Northern District of Ohio, Eastern Division,
and elsewhere, Defendant JULIAN AGUIRRE-AGUIRRE, aka EL CHOCOLATE, aka DOC,
did knowingly and intentionally distribute 15 kilograms of a mixture and substance containing a
detectable amount of cocaine, a Schedule II controlled substance, in violation of Title 21, United
States Code, Sections 841(a)(1) and (b)(1)(A), and Title 18, United States Code, Section 2.

COUNT 6
(Possession with Intent to Distribute Cocaine, 21 U.S.C. § 841(a)(1))

The Grand Jury further charges:

154. Onor about J anuary 20, 2020, in the Northern District of Ohio, Eastern Division,
Defendants DELMER PERPULY, aka AMIGO, and PAUL AYALA, did knowingly and
intentionally possess with intent to distribute approximately 15 kilograms of a mixture and
substance containing a detectable amount of cocaine, a Schedule II controlled substance, in
violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(A), Title 18, United

States Code, Section 2.

47
Case: 1:20-cr-00109-CAB Doc #:16 Filed: 02/26/20 48 of 49. PagelD #: 187

COUNTS 7-22
(Use of a Communications Facility to Facilitate a Felony Drug Offense,
21 U.S.C. § 843(b))

The Grand Jury further charges:

155.

On or about the dates listed below, in the Northern District of Ohio, Eastern

Division, and elsewhere, the Defendants listed below did knowingly and intentionally use a

communication facility, to wit: a telephone, to facilitate acts constituting a felony under Title 21,

United States Code, Sections 846 and 841 (a):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Counts | Defendants Date Time (EST)
JULIAN AGUIRRE -AGUIRRE,

7 | aka EL CHOCOLATE, aka Doc | /2nuary 20, 2020 9:46 a.m.
8 DELMER PERPULY, aka AMIGO | January 20, 2020 2:03 p.m.
9 ULISES PERPULY January 19, 2020 2:14 p.m.
10 ANTHONIE WILLIAMS September 12, 2019 4:00 p.m.
11 ARVIS SPEARS October 23, 2019 7:26 p.m.
12 DAMIONE LAW August 13, 2019 | 1:47 p.m.
13 DEMOND PROCTOR September 17, 2019 8:37 p.m.
14 EDWARD PICKETT September 16, 2019 9:12 a.m.
15 HERMAN L. FLETCHER, aka LEE | September 17, 2019 5:49 p.m.
16 JEFFREY CHAPPELL, JR. August 13, 2019 1:23 p.m.
17 JERMAINE DAVIS September 19, 2019 1:40 p.m.
18 JERMAINE JONES October 24, 2019 9:46 a.m.
19 KEVIN TWYMON September 12, 2019 9:38 a.m.
20 NELSON L. BECTON aka NELLY | October 23, 2019 9:51 a.m.
21 TORREY SWAIN August 11, 2019 5:25 p.m.
22 TYRONE VICKERS October 23, 2019 9:51 a.m.

 

All in violation of Title 21, United States Code, Section 843(b).

FORFEITURE

The Grand Jury further charges:

156.

The allegations of Counts 1 through 22, inclusive are hereby realleged and

 

incorporated herein by reference for the purpose of alleging forfeiture pursuant to Title 21,

United States Code, Section 853, Title 18, United States Code, Section 981(a)(1)(A), and Title

48
Case: 1:20-cr-00109-CAB Doc #: 16 Filed: 02/26/20 49 of 49. PagelD #: 188

28, United States Code, Section 2461(c). As a result of the foregoing offenses Defendants
JULIAN AGUIRRE-AGUIRRE, aka EL CHOCOLATE, aka DOC, DELMER PERPULY, aka
AMIGO, ULISES PERPULY, CESAR PERPULY, LEONARDO BUSTAMANTE, aka
COMPADRE, PAUL AYALA, HERMAN L. FLETCHER, aka LEE, NELSON L. BECTON,
aka NELLY, IRAN HONORE, TYRONE VICKERS, ARVIS SPEARS, KEVIN TWYMON,
DEMOND PROCTOR, EDWARD PICKETT, TORREY SWAIN, DAMIONE LAW, JEFFREY
CHAPPELL, JR., ANTHONIE WILLIAMS, JERMAINE DAVIS, JERMAINE JONES shall
forfeit to the United States any and all property constituting or derived from any proceeds they
obtained directly or indirectly as a result of the said violations; and, any and all of their property
used or intended to be used in any manner or part to commit or to facilitate the commission of
the said violations; and, any property, real or personal, which constitutes or is derived from

proceeds traceable to such offense.

TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.

49
